

	

		II

		109th CONGRESS

		1st Session

		S. 1398

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 14, 2005

			Mr. Feingold introduced

			 the following bill; which was read twice and referred to the

			 Committee on Homeland Security and

			 Governmental Affairs

		

		A BILL

		To provide more rigorous requirements with

		  respect to ethics and lobbying.

	

	

		1.Short title; table of

			 contents

			(a)Short

			 titleThis Act may be cited

			 as the Lobbying and Ethics Reform Act

			 of 2005.

			(b)Table of

			 contentsThe table of

			 contents for this Act is as follows:

				

					Sec. 1. Short title;

				table of contents.

					TITLE I—Enhancing

				lobbying disclosure

					Sec. 101. Quarterly

				filing of lobbying disclosure reports.

					Sec. 102. Electronic filing of lobbying disclosure

				reports.

					Sec. 103. Public

				database of lobbying disclosure information.

					Sec. 104.

				Identification of officials with whom lobbying contacts are made.

					Sec. 105. Disclosure

				by registered lobbyists of all past executive and congressional

				employment.

					Sec. 106. Disclosure

				of grassroots activities by paid lobbyists.

					Sec. 107. Disclosure

				of lobbying activities by certain coalitions and associations.

					Sec. 108. Increased

				penalty for failure to comply with lobbying disclosure

				requirements.

					TITLE II—Slowing the

				revolving door

					Sec. 201. Amendments

				to restrictions on former officers, employees, and elected officials of the

				executive and legislative branches.

					Sec. 202. Reform of

				waiver process for acts affecting a personal financial interest.

					Sec. 203. Public

				disclosure by Members of Congress of employment negotiations.

					Sec. 204. Wrongfully

				influencing, on a partisan basis, an entity’s employment decisions or

				practices.

					Sec. 205. Amendment

				to Code of Official Conduct to prohibit favoritism.

					Sec. 206. Elimination of floor privileges and other perks for

				former Member lobbyists.

					TITLE III—Curbing

				excesses in privately funded travel and lobbyist gifts

					Sec. 301. Required

				certification that congressional travel meets certain conditions.

					Sec. 302. Requirement

				of full payment and disclosure of charter flights.

					Sec. 303. False certification in connection with congressional

				travel.

					Sec. 304. Increased

				disclosure of travel by Members.

					Sec. 305. Guidelines

				respecting travel expenses.

					Sec. 306. Prohibition

				on gifts by registered lobbyists to Members of Congress and to congressional

				employees.

					Sec. 307. Prohibition on members accepting gifts from

				lobbyists.

					TITLE IV—Oversight of

				ethics and lobbying

					Sec. 401. Comptroller

				General review and semiannual report on activities carried out by Clerk of the

				House and Secretary of the Senate under Lobbying Disclosure Act of

				1995.

				

			IEnhancing lobbying disclosure

			101.Quarterly filing of

			 lobbying disclosure reports

				(a)Quarterly filing

			 requiredSection 5 of the

			 Lobbying Disclosure Act of 1995 (2 U.S.C. 1604) is amended—

					(1)in subsection (a)—

						(A)by striking Semiannual and

			 inserting Quarterly;

						(B)by striking the semiannual

			 period and all that follows through July of each year

			 and insert the quarterly period beginning on the first days of January,

			 April, July, and October of each year; and

						(C)by striking such semiannual

			 period and insert such quarterly period; and

						(2)in subsection (b)—

						(A)in the matter preceding paragraph (1), by

			 striking semiannual report and inserting quarterly

			 report;

						(B)in paragraph (2), by striking

			 semiannual filing period and inserting quarterly

			 period;

						(C)in paragraph (3), by striking

			 semiannual period and inserting quarterly period;

			 and

						(D)in paragraph (4), by striking

			 semiannual filing period and inserting quarterly

			 period.

						(b)Conforming

			 amendments

					(1)DefinitionSection 3 of such Act (2 U.S.C. 1602) is

			 amended in paragraph (10) by striking six month period and

			 inserting three-month period.

					(2)RegistrationSection 4 of such Act (2 U.S.C. 1603) is

			 amended—

						(A)in subsection (a)(3)(A), by striking

			 semiannual period and inserting quarterly period;

			 and

						(B)in subsection (b)(3)(A), by striking

			 semiannual period and inserting quarterly

			 period.

						(3)EnforcementSection 6 of such Act (2 U.S.C. 1605) is

			 amended in paragraph (6) by striking semiannual period and

			 inserting quarterly period.

					(4)EstimatesSection 15 of such Act (2 U.S.C. 1610) is

			 amended—

						(A)in subsection (a)(1), by striking

			 semiannual period and inserting quarterly period;

			 and

						(B)in subsection (b)(1), by striking

			 semiannual period and inserting quarterly

			 period.

						(5)Dollar

			 amounts

						(A)Section 4 of such Act (2 U.S.C. 1603) is

			 further amended—

							(i)in subsection (a)(3)(A)(i), by striking

			 $5,000 and inserting $2,500;

							(ii)in subsection (a)(3)(A)(ii), by striking

			 $20,000 and inserting $10,000;

							(iii)in subsection (b)(3)(A), by striking

			 $10,000 and inserting $5,000; and

							(iv)in subsection (b)(4), by striking

			 $10,000 and inserting $5,000.

							(B)Section 5 of such Act (2 U.S.C. 1604) is

			 further amended—

							(i)in subsection (c)(1), by striking

			 $10,000 and $20,000 and inserting

			 $5,000 and $10,000, respectively; and

							(ii)in subsection (c)(2), by striking

			 $10,000 both places such term appears and inserting

			 $5,000.

							102.Electronic filing of

			 lobbying disclosure reportsSection 5 of the Lobbying Disclosure Act of

			 1995 (2 U.S.C. 1604) is further amended by adding at the end the following new

			 subsection:

				

					(d)Electronic filing

				requiredA report required to

				be filed under this section shall be filed in electronic form, in addition to

				any other form that may be required by the Secretary of the Senate or the Clerk

				of the House of

				Representatives.

					.

			103.Public database of

			 lobbying disclosure information

				(a)Database

			 requiredSection 6 of the

			 Lobbying Disclosure Act of 1995 (2 U.S.C. 1605) is further amended—

					(1)in paragraph (7), by striking

			 and at the end;

					(2)in paragraph (8), by striking the period at

			 the end and inserting ; and; and

					(3)by adding at the end the following new

			 paragraph:

						

							(9)maintain, and make available to the public

				over the Internet, without a fee or other access charge, in a searchable,

				sortable, and downloadable manner, an electronic database that—

								(A)includes the information contained in

				registrations and reports filed under this Act;

								(B)directly links the information it contains

				to the information disclosed in reports filed with the Federal Election

				Commission under section 304 of the Federal Election Campaign Act of 1971 (2

				U.S.C. 434); and

								(C)is searchable and sortable, at a minimum,

				by each of the categories of information described in section 4(b) or

				5(b).

								.

					(b)Availability of

			 reportsSection 6 of such Act

			 is further amended in paragraph (4) by inserting before the semicolon at the

			 end the following: and, in the case of a report filed in electronic form

			 pursuant to section 5(d), shall make such report available for public

			 inspection over the Internet not more than 48 hours after the report is so

			 filed.

				(c)Authorization of

			 appropriationsThere are

			 authorized to be appropriated such sums as may be necessary to carry out

			 paragraph (9) of section 6 of such Act, as added by subsection (a).

				104.Identification of

			 officials with whom lobbying contacts are madeSection 5 of the Lobbying Disclosure Act of

			 1995 (2 U.S.C. 1604) is further amended in subsection (b)(2)—

				(1)by redesignating subparagraphs (B) through

			 (D) as subparagraphs (C) through (E), respectively; and

				(2)by inserting after subparagraph (A) the

			 following new subparagraph:

					

						(B)for each specific issue listed pursuant to

				subparagraph (A), a list identifying each covered executive branch official and

				each Member of Congress with whom a lobbyist employed by the registrant engaged

				in a lobbying contact through oral communication with respect to that issue and

				the date on which each such contact

				occurred.

						.

				105.Disclosure by

			 registered lobbyists of all past executive and congressional

			 employmentSection 4 of the

			 Lobbying Disclosure Act of 1995 (2 U.S.C. 1603) is further amended in

			 subsection (b)(6) by striking or a covered legislative branch

			 official and all that follows through as a lobbyist on behalf of

			 the client, and inserting or a covered legislative branch

			 official,.

			106.Disclosure of

			 grassroots activities by paid lobbyists

				(a)Disclosure of

			 grassroots activitiesSection

			 3 of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1602) is further amended by

			 adding at the end the following new paragraph:

					

						(17)Grassroots

				lobbying communicationThe

				term grassroots lobbying communication means an attempt to

				influence legislation or executive action through the use of mass

				communications directed to the general public and designed to encourage

				recipients to take specific action with respect to legislation or executive

				action, except that such term does not include any communications by an entity

				directed to its members, employees, officers, or shareholders. For purposes of

				this paragraph, a communication is designed to encourage a recipient if any of

				the following applies:

							(A)The communication states that the recipient

				should contact a legislator, or should contact an officer or employee of an

				executive agency.

							(B)The communication provides the address,

				phone number, and contact information of a legislator or of an officer or

				employee of an executive agency.

							(C)The communication provides a petition,

				tear-off postcard, or similar material for the recipient to send to a

				legislator or to an officer or employee of an executive agency.

							(D)(i)Subject to clause (ii), the communication

				specifically identifies an individual who—

									(I)is in a position to consider or vote on the

				legislation;

									(II)represents the recipient in Congress;

				or

									(III)is an officer or employee of the executive

				agency to which the legislation or executive action relates.

									(ii)A communication described in clause (i) is

				a grassroots lobbying communication only if it is a communication that cannot

				meet the full and fair exposition test as nonpartisan analysis,

				study, or

				research.

								.

				(b)Separate

			 itemization of grassroots expensesSection 5 of the Lobbying Disclosure Act of

			 1995 (2 U.S.C. 1604) is further amended in subsection (b)—

					(1)in paragraph (3), by inserting after

			 total amount of all income the following: (including an

			 itemization of the total amount relating specifically to grassroots lobbying

			 communications and, within that amount, an itemization of the total amount

			 specifically relating to broadcast media grassroots lobbying

			 communications); and

					(2)in paragraph (4), by inserting after

			 total expenses the following: (including an itemization

			 of the total amount relating specifically to grassroots lobbying communications

			 and, within that total amount, an itemization of the total amount specifically

			 relating to broadcast media grassroots lobbying communications).

					107.Disclosure of

			 lobbying activities by certain coalitions and associations

				(a)In

			 generalParagraph (2) of

			 section 3 of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1602) is amended to

			 read as follows:

					

						(2)Client

							(A)In

				generalThe term

				client means any person or entity that employs or retains another

				person for financial or other compensation to conduct lobbying activities on

				behalf of that person or entity. A person or entity whose employees act as

				lobbyists on its own behalf is both a client and an employer of such

				employees.

							(B)Treatment of

				coalitions and associations

								(i)In

				generalExcept as provided in

				clause (ii), in the case of a coalition or association that employs or retains

				persons to conduct lobbying activities, each person, other than an individual

				who is a member of the coalition or association, whose total contribution to

				the coalition or association in connection with the lobbying activities exceeds

				the $10,000 registration threshold described in section 4(a)(3)(A)(ii) of this

				Act, is the client along with the coalition or association.

								(ii)Exception for

				certain tax-exempt associationsIn case of an association—

									(I)which is described in paragraph (3) of

				section 501(c) of the Internal Revenue Code of 1986 and exempt from tax under

				section 501(a) of such Code, or

									(II)which is described in any other paragraph

				of section 501(c) of the Internal Revenue Code of 1986 and exempt from tax

				under section 501(a) of such Code and which has substantial exempt activities

				other than lobbying,

									the association (and not its members)

				shall be treated as the client.(iii)Look-thru

				rulesA coalition or

				association and its members, which would otherwise be treated as a client,

				shall not avoid the registration and reporting requirements of this Act by

				employing or retaining another coalition or association to conduct lobbying

				activities.

								.

				(b)Effective

			 date

					(1)In

			 generalThe amendments made

			 by this section shall apply to—

						(A)coalitions and associations listed on

			 registration statements filed under section 4 of the Lobbying Disclosure Act of

			 1995 (2 U.S.C. 1603) after the date of the enactment of this Act, and

						(B)coalitions and associations for whom any

			 lobbying contact is made after the date of the enactment of this Act.

						(2)Special

			 ruleIn the case of any

			 coalition or association to which the amendments made by this Act apply by

			 reason of paragraph (1)(B), the person required by such section 4 to file a

			 registration statement with respect to such coalition or association shall file

			 a new registration statement within 30 days after the date of the enactment of

			 this Act.

					108.Increased penalty

			 for failure to comply with lobbying disclosure requirementsSection 7 of the Lobbying Disclosure Act of

			 1995 (2 U.S.C. 1606) is amended by striking $50,000 and

			 inserting $100,000.

			IISlowing the revolving door

			201.Amendments to

			 restrictions on former officers, employees, and elected officials of the

			 executive and legislative branches

				(a)Very senior

			 executive personnel

					(1)In

			 generalThe matter after

			 subparagraph (C) in section 207(d)(1) of title 18, United States Code, is

			 amended to read as follows:

					and who, within 2 years after

			 the termination of that person's service in that position, engages in lobbying

			 activities directed at any person described in paragraph (2), on behalf of any

			 other person (except the United States), shall be punished as provided in

			 section 216 of this title..(2)Conforming

			 amendmentThe first sentence

			 of section 207(h)(1) of title 18, United States Code, is amended by inserting

			 after subsection (c) the following: and subsection

			 (d).

				(b)Senior executive

			 personnelSection 207(c)(1)

			 of title 18, United States Code, is amended by striking within 1 year

			 after and inserting within 2 years after.

				(c)Former Members

			 of Congress and officers and employees of the legislative branch

					(1)In

			 generalSection 207(e) of

			 title 18, United States Code, is amended—

						(A)by striking paragraphs (1), (2), (3), and

			 (4) and inserting the following:

							

								(1)Members of

				congress and elected officersAny person who is a Member of Congress or

				an elected officer of either House of Congress and who, within 2 years after

				that person leaves office, knowingly engages in lobbying activities on behalf

				of any other person (except the United States) in connection with any matter on

				which such former Member of Congress or elected officer seeks action by a

				Member, officer, or employee of either House of Congress shall be punished as

				provided in section 216 of this title.

								(2)Congressional

				employees

									(A)In

				generalAny person who is an

				employee of the Senate or an employee of the House of Representatives, who, for

				at least 60 days, in the aggregate, during the 1-year period before the

				termination of employment of that person with the Senate or House of

				Representatives, was paid a rate of basic pay equal to or greater than an

				amount which is 75 percent of the basic rate of pay payable for a Member of the

				House of Congress in which such employee was employed, within 2 years after

				termination of such employment, knowingly makes, with the intent to influence,

				any communication to or appearance before any of the persons described in

				subparagraph (B), on behalf of any other person (except the United States) in

				connection with any matter on which such former employee seeks action by a

				Member, officer, or employee of either House of Congress, in his or her

				official capacity, shall be punished as provided in section 216 of this

				title.

									(B)Persons

				referred toThe persons

				referred to under subparagraph (A) with respect to appearances or

				communications by a former employee are any Member, officer, or employee of the

				House of Congress in which such former employee

				served.

									;

						(B)in paragraph (6)—

							(i)in subparagraph (A), by striking

			 paragraphs (2), (3), and (4) and inserting paragraph

			 (2); and

							(ii)in subparagraph (B), by striking

			 paragraph (5) and inserting paragraph (3);

							(C)in paragraph (7)(G), by striking ,

			 (2), (3), or (4) and inserting or (2); and

						(D)by redesignating paragraphs (5), (6), and

			 (7) as paragraphs (3), (4), and (5), respectively.

						(2)DefinitionSection 207(i) of title 18, United States

			 Code, is amended—

						(A)in paragraph (2), by striking

			 and after the semicolon;

						(B)in paragraph (3), by striking the period

			 and inserting ; and; and

						(C)by adding at the end the following:

							

								(4)the term lobbying activities

				has the same meaning given such term in section 3(7) of the Lobbying Disclosure

				Act (2 U.S.C.

				1602(7)).

								.

						202.Reform of waiver

			 process for acts affecting a personal financial interestSection 208 of title 18, United States Code,

			 is amended—

				(1)in subsection (b)(1)—

					(A)by inserting after the Government

			 official responsible for appointment to his or her position the

			 following: and the Office of Government Ethics; and

					(B)by striking a written determination

			 made by such official and inserting a written determination made

			 by the Office of Government Ethics, after consultation with such

			 official,; and

					(2)in subsection (b)(3), by striking

			 the official responsible for the employee’s appointment, after review

			 of and inserting the Office of Government Ethics, after

			 consultation with the official responsible for the employee’s appointment and

			 after review of; and

				(3)in subsection (d)(1)—

					(A)by striking Upon request and

			 all that follows through Ethics in Government Act of 1978. and

			 inserting In each case in which the Office of Government Ethics makes a

			 determination granting an exemption under subsection (b)(1) or (b)(3) to a

			 person, the Office shall, not later than 3 business days after making such

			 determination, make available to the public pursuant to the procedures set

			 forth in section 105 of the Ethics in Government Act of 1978, and publish in

			 the Federal Register, such determination and the materials submitted by such

			 person in requesting such exemption.; and

					(B)by striking the agency may

			 withhold and inserting the Office of Government Ethics may

			 withhold.

					203.Public disclosure by

			 Members of Congress of employment negotiations

				(a)House of

			 RepresentativesThe Code of

			 Official Conduct set forth in rule XXIII of the Rules of the House of

			 Representatives is amended by redesignating clause 14 as clause 15 and by

			 inserting after clause 13 the following new clause:

					

						14.A

				Member, Delegate, or Resident Commissioner shall publicly disclose the fact

				that he or she is negotiating or has any arrangement concerning prospective

				employment if a conflict of interest or the appearance of a conflict of

				interest may exist. Such disclosure shall be made within 3 days after the

				commencement of such negotiation or

				arrangement.

						.

				(b)SenateRule XXXVII of the Standing Rules of the

			 Senate is amended by adding at the end the following:

					

						13.A

				Member, or former employee of Congress who, for at least 60 days, in the

				aggregate, during the 1-year period before the former employer's service as

				such employee terminated, was paid a rate of basic pay equal to or greater than

				an amount which is 75 percent of the basic rate of pay payable for a Member of

				the House of Congress in which such employee was employed, shall publicly

				disclose the fact that he or she is negotiating or has any arrangement

				concerning prospective employment if a conflict of interest or the appearance

				of a conflict of interest may exist. Such disclosure shall be made within 3

				days after the commencement of such negotiation or

				arrangement.

						.

				204.Wrongfully

			 influencing, on a partisan basis, an entity’s employment decisions or

			 practicesWhoever, being a

			 Senator or Representative in, or a Delegate or Resident Commissioner to, the

			 Congress or an employee of either House of Congress, with the intent to

			 influence on the basis of political party affiliation an employment decision or

			 employment practice of any private or public entity (except for the

			 Congress)—

				(1)takes or withholds, or offers or threatens

			 to take or withhold, an official act; or

				(2)influences, or offers or threatens to

			 influence, the official act of another,

				shall be fined under title 18, United

			 States Code, or imprisoned for not more than 15 years, or both, and may be

			 disqualified from holding any office of honor, trust, or profit under the

			 United States.205.Amendment to Code of

			 Official Conduct to prohibit favoritism

				(a)House of

			 RepresentativesRule XXIII of

			 the Rules of the House of Representatives (known as the Code of Official

			 Conduct) is amended by redesignating clause 14 as clause 15 and by inserting

			 after clause 13 the following new clause:

					

						14.A

				Member, Delegate, Resident Commissioner, officer, or employee of the House may

				not take or withhold, or threaten to take or withhold, any official action on

				the basis of partisan affiliation (except as permitted by clause 9) or the

				campaign contributions or support of any person or the prospect of personal

				gain either for oneself or any other

				person.

						.

				(b)SenateRule XXXVII of the Standing Rules of the

			 Senate is amended by adding at the end the following:

					

						14.A

				Member, officer, or employee may not take or withhold, or threaten to take or

				withhold, any official action on the basis of partisan affiliation or the

				campaign contributions or support of any person or the prospect of personal

				gain either for oneself or any other

				person.

						.

				206.Elimination of floor

			 privileges and other perks for former Member lobbyistsNotwithstanding any other rule of the House

			 of Representatives or Senate, any benefit or privilege granted by the House of

			 Representatives or the Senate to all former Members of that body, including

			 floor privileges, may not be received or exercised by a former Member who is a

			 registered lobbyist.

			IIICurbing excesses in privately funded travel

			 and lobbyist gifts

			301.Required

			 certification that congressional travel meets certain conditions

				(a)House of

			 RepresentativesClause 5 of

			 rule XXV of the Rules of the House of Representatives is amended by

			 redesignating paragraphs (e) and (f) as paragraphs (f) and (g), respectively,

			 and by inserting after paragraph (d) the following new paragraph:

					

						(e)(1)Except as provided by subparagraph (2),

				before a Member, Delegate, Resident Commissioner, officer, or employee of the

				House may accept a gift of transportation or lodging otherwise permissible

				under this clause from any person, such Member, Delegate, Resident

				Commissioner, officer, or employee of the House, as applicable, shall obtain a

				written certification from such person (and provide a copy of such

				certification to the Clerk) that—

								(A)the trip was not planned, organized,

				arranged, or financed by a registered lobbyist or foreign agent and was not

				organized at the request of a registered lobbyist or foreign agent; and

								(B)the person did not accept, from any source,

				funds specifically earmarked for the purpose of financing the travel

				expenses.

								The Clerk shall make public

				information received under this subparagraph as soon as possible after it is

				received.(2)A

				Member, Delegate, or Resident Commissioner is not required to obtain a written

				certification for a gift or transportation or lodging described in subdivision

				(A), (B), (C), (D), (F), or (G) of paragraph

				(a)(1).

							.

				(b)SenateParagraph 1 of rule XXXV of the Standing

			 Rules of the Senate is amended by adding at the end the following:

					

						(g)Before a Member, officer, or employee may

				accept a gift of transportation or lodging otherwise permissible under this

				rule from any person, such Member, officer, or employee shall obtain a written

				certification from such person (and provide a copy of such certification to the

				Select Committee on Ethics) that—

							(1)the trip was not planned, organized,

				arranged, or financed by a registered lobbyist or foreign agent and was not

				organized at the request of a registered lobbyist or foreign agent;

							(2)registered lobbyists will not participate

				in or attend the trip; and

							(3)the person did not accept, from any source,

				funds specifically earmarked for the purpose of financing the travel

				expenses.

							The Select Committee on Ethics shall

				make public information received under this subparagraph as soon as possible

				after it is

				received..

				302.Requirement of full

			 payment and disclosure of charter flights

				(a)House of

			 RepresentativesTo be

			 provided.

				(b)Senate

					(1)In

			 generalParagraph 1(c)(1) of

			 rule XXXV of the Standing Rules of the Senate is amended by—

						(A)inserting (A) after

			 (1); and

						(B)adding at the end the following:

							

								(B)Market value for a jet flight on an

				airplane that is not licensed by the Federal Aviation Administration to operate

				for compensation or hire shall be the fair market value of a charter flight.

				The Select Committee on Ethics shall make public information received under

				this subparagraph as soon as possible after it is

				received.

								.

						(2)DisclosureParagraph 1 of rule XXXV of the Standing

			 Rules of the Senate is amended by adding at the end the following:

						

							(h)A Member, officer, or employee who takes a

				flight described in subparagraph (c)(1)(B) shall, with respect to the flight,

				cause to be published in the Congressional Record within 10 days after the

				flight—

								(1)the date of the flight;

								(2)the destination of the flight;

								(3)who else was on the flight, other than

				those operating the plane;

								(4)the purpose of the trip; and

								(5)the reason that a commercial airline was

				not

				used.

								.

					(c)CandidatesSubparagraph (B) of section 301(8) of the

			 Federal Election Campaign Act of 1971 (42 U.S.C. 431(8)(B)) is amended by

			 striking and at the end of clause (xiii), by striking the period

			 at the end of clause (xiv) and inserting ; and, and by adding at

			 the end the following new clause:

					

						(xv)any travel expense for a flight on an

				airplane that is not licensed by the Federal Aviation Administration to operate

				for compensation or hire, but only if the candidate or the candidate's

				authorized committee or other political committee pays within 7 days after the

				date of the flight to the owner, lessee, or other person who provides the use

				of the airplane an amount not less than the normal and usual charter fare or

				rental charge for a comparable commercial airplane of appropriate

				size.

						.

				303.False certification

			 in connection with congressional travel

				(a)In

			 generalWhoever makes a false

			 certification in connection with the travel of a Member, officer, or employee

			 of either House of Congress (within the meaning given those terms in section

			 207 of title 18, United States Code) shall, upon proof of such offense by a

			 preponderance of the evidence, be subject to a civil fine depending on the

			 extent and gravity of the violation.

				(b)Maximum

			 fineThe maximum fine per

			 offense under this section depends on the number of separate trips in

			 connection with which the person committed an offense under this section, as

			 follows:

					(1)First

			 tripFor each offense

			 committed in connection with the first such trip, the amount of the fine shall

			 be not more than $100,000 per offense.

					(2)Second

			 tripFor each offense

			 committed in connection with the second such trip, the amount of the fine shall

			 be not more than $300,000 per offense.

					(3)Any other

			 tripsFor each offense

			 committed in connection with any such trip after the second, the amount of the

			 fine shall be not more than $500,000 per offense.

					304.Increased disclosure

			 of travel by Members

				(a)House of

			 representativesClause

			 5(b)(1)(A)(ii) of rule XXV of the Rules of the House of Representatives is

			 amended by—

					(1)inserting a detailed description of

			 each of before the expenses; and

					(2)inserting , including a description

			 of all meetings, tours, events, and outings during such travel before

			 the period at the end thereof.

					(b)SenateParagraph 2(c) of rule XXXV of the Standing

			 Rules of the Senate is amended—

					(1)in subclause (5), by striking

			 and after the semicolon;

					(2)by redesignating subclause (6) as subclause

			 (7); and

					(3)by adding after subclause (5) the

			 following:

						

							(6)a detailed description of all meetings,

				tours, events, and outings during such travel;

				and

							.

					305.Guidelines

			 respecting travel expenses

				(a)House of

			 representativesClause 5(f)

			 of rule XXV of the Rules of the House of Representatives is amended by

			 inserting (1) after (f) and by adding at the end

			 the following new subparagraph:

					

						(2)Within 90 days after the date of adoption

				of this subparagraph and at annual intervals thereafter, the Committee on

				Standards of official Conduct shall develop and revise, as necessary,

				guidelines on what constitutes reasonable expenses or

				reasonable expenditures for purposes of paragraph (b)(4). In

				developing and revising the guidelines, the committee shall take into account

				the maximum per diem rates for official Government travel published annually by

				the General Services Administration, the Department of State, and the

				Department of

				Defense.

						.

				(b)SenateRule XXXV of the Standing Rules of the

			 Senate is amended by adding at the end the following:

					

						(7)Not later than 90 days after the date of

				adoption of this paragraph and at annual intervals thereafter, the Select

				Committee on Ethics shall develop and revise, as necessary, guidelines on what

				constitutes reasonable expenses or reasonable

				expenditures for purposes of this rule. In developing and revising the

				guidelines, the committee shall take into account the maximum per diem rates

				for official Government travel published annually by the General Services

				Administration, the Department of State, and the Department of

				Defense.

						.

				306.Prohibition on gifts

			 by registered lobbyists to Members of Congress and to congressional

			 employees

				(a)Prohibition

					(1)In

			 generalA registered lobbyist

			 may not knowingly make a gift to a Member, Delegate, Resident Commissioner,

			 officer, or employee of Congress except as provided in this section.

					(2)Gift

			 definedIn this section, the

			 term gift means a gratuity, favor, discount, entertainment,

			 hospitality, loan, forbearance, or other item having monetary value. The term

			 includes gifts of services, training, transportation, lodging, and meals,

			 whether provided in kind, by purchase of a ticket, payment in advance, or

			 reimbursement after the expense has been incurred.

					(3)Registered

			 lobbyist definedIn this

			 section, the term registered lobbyist means—

						(A)a lobbyist registered under the Lobbying

			 Disclosure Act of 1995 (2 U.S.C. 1601 et seq.);

						(B)a lobbyist who, as an employee of an

			 organization, is covered by the registration of that organization under that

			 Act; and

						(C)an organization registered under that

			 Act.

						(4)Gifts to family

			 members and other individualsFor the purposes of this section, a gift to

			 a family member of a Member, Delegate, Resident Commissioner, officer, or

			 employee of Congress, or a gift to any other individual based on that

			 individual's relationship with the Member, Delegate, Resident Commissioner,

			 officer, or employee, shall be considered a gift to the Member, Delegate,

			 Resident Commissioner, officer, or employee if the gift was given because of

			 the official position of the Member, Delegate, Resident Commissioner, officer,

			 or employee.

					(5)ExceptionsThe restrictions in paragraph (1) do not

			 apply to the following:

						(A)Certain lawful

			 political fundraising activitiesA contribution, as defined in section

			 301(8) of the Federal Election Campaign Act of 1971 (2 U.S.C. 431) that is

			 lawfully made under that Act, a lawful contribution for election to a State or

			 local government office, or attendance at a fundraising event sponsored by a

			 political organization described in section 527(e) of the Internal Revenue Code

			 of 1986.

						(B)Gift from a

			 relativeA gift from a

			 relative as described in section 109(16) of title I of the Ethics in Government

			 Act of 1978 (2 U.S.C. App. 109(16)).

						(C)Employee

			 benefitsPension and other

			 benefits resulting from continued participation in an employee welfare and

			 benefits plan maintained by a former employer.

						(D)Informational

			 materialsInformational

			 materials that are sent to the office of the Member, Delegate, Resident

			 Commissioner, officer, or employee in the form of books, articles, periodicals,

			 other written materials, audiotapes, videotapes, or other forms of

			 communication.

						(E)Items of nominal

			 valueAn item of nominal

			 value such as a greeting card, baseball cap, or a T-shirt.

						(F)Personal

			 friendship

							(i)In

			 generalAnything provided by

			 an individual on the basis of a personal friendship unless the gift was given

			 because of the official position of the Member, Delegate, Resident

			 Commissioner, officer, or employee.

							(ii)CircumstancesIn determining whether a gift is provided

			 on the basis of personal friendship, the following shall be considered:

								(I)The history of the relationship between the

			 Member, Delegate, Resident Commissioner, officer, or employer and the

			 individual giving the gift, including any previous exchange of gifts between

			 them.

								(II)Whether the individual who gave the gift

			 personally paid for the gift or sought a tax deduction or business

			 reimbursement for the gift.

								(III)Whether the individual who gave the gift

			 also gave the same or similar gifts to other Members, Delegates, the Resident

			 Commissioners, officers, or employees of Congress.

								(G)Certain outside

			 business or employment activities provided to spouseFood, refreshments, lodging,

			 transportation, and other benefits provided to the spouse of the Member,

			 Delegate, Resident Commissioner, officer, or employee, resulting from the

			 outside business or employment activities of the spouse or in connection with

			 bona fide employment discussions with respect to the spouse, if such benefits

			 have not been offered or enhanced because of the official position of the

			 Member, Delegate, Resident Commissioner, officer, or employee and are

			 customarily provided to others in similar circumstances.

						(H)Opportunities

			 and benefits unrelated to congressional employmentOpportunities

			 and benefits that are offered to members of a group or class in which

			 membership is unrelated to congressional employment.

						(I)Certain foods or

			 refreshmentsFood or

			 refreshments of a nominal value offered other than as a part of a meal.

						(b)PenaltyAny registered lobbyist who violates this

			 section shall be subject to a civil fine of not more than $50,000, depending on

			 the extent and gravity of the violation.

				307.Prohibition on

			 members accepting gifts from lobbyists

				(a)House of

			 RepresentativesClause

			 5(a)(1)(A) of rule XXV of the Rules of the House of Representatives is amended

			 by adding at the end the following new sentence: Notwithstanding any

			 other provision of this clause, in no event may a Member, Delegate, or Resident

			 Commissioner accept a gift from a registered lobbyist prohibited by section 306

			 of the Lobbying and Ethics Reform Act of 2005..

				(b)SenateParagraph 1 of rule XXXV of the Standing

			 Rules of the Senate is amended by adding at the end the following:

					

						(g)Notwithstanding any other provision of this

				rule, in no event may a Member accept a gift from a registered lobbyist

				prohibited by section 306 of the Lobbying and Ethics Reform Act of

				2005.

						.

				IVOversight of ethics and lobbying

			401.Comptroller General

			 review and semiannual report on activities carried out by Clerk of the House

			 and Secretary of the Senate under Lobbying Disclosure Act of 1995

				(a)Ongoing review

			 requiredThe Comptroller

			 General shall review on an ongoing basis the activities carried out by the

			 Clerk of the House of Representatives and the Secretary of the Senate under

			 section 6 of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1605). The review

			 shall emphasize—

					(1)the effectiveness of those activities in

			 securing the compliance by lobbyists with the requirements of that Act;

			 and

					(2)whether the Clerk and the Secretary have

			 the resources and authorities needed for effective oversight and enforcement of

			 that Act.

					(b)Semiannual

			 reportsTwice yearly, not

			 later than January 1 and not later than July 1 of each year, the Comptroller

			 General shall submit to Congress a report on the review required by subsection

			 (a). The report shall include the Comptroller General’s assessment of the

			 matters required to be emphasized by that subsection and any recommendations of

			 the Comptroller General to—

					(1)improve the compliance by lobbyists with

			 the requirements of that Act; and

					(2)provide the Clerk and the Secretary with

			 the resources and authorities needed for effective oversight and enforcement of

			 that Act.

					

